DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to a sensor device for measuring an analyte concentration in a host, classified in A61B 5/14503.
II. Claims 14-21, drawn to a method of making a sensor device configured for implantation, classified in A61B 5/1473.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made, respectively.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the process of group II can be used to make a materially different product, such as one in which the piercing tip is placed directly on the sensor unit, at a proximal end of the sensor unit. Additionally, the product of group I can be made by a materially different process, such as one in which the membrane is applied to the sensor unit after forming the piercing tip
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired separate status in the art due to their divergent subject matter. There would be a serious search burden (i.e. searching different CPC listings, and/or different search queries and terms, etc.) if the distinct limitations, as detailed above, of the different inventions were examined together. Each of the CPC listings above contains thousands of prior art references, which must be reviewed according to the chosen embodiment. Even though there is overlap in the CPC listings to be searched, focus on more than one of the above statutorily distinct groups would render the search overly burdensome. Further, searches in other databases, such as WIPO, ip.com and Google Patents, as well as text modified searches in PE2E-Search, would each require distinct search terms and would produce additional prior art listings which need to be reviewed.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Andrew Flior on 09/21/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-21 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Sensors for Continuous Analyte Monitoring”.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "112" have both been used to designate the “sensor body” and “support member” (see also at least par. 00330 of the instant specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: “the sensor body comprises a stimulus-responsive material that changes at least one material property responsive to a stimulus” (lines 9-10; emphasis added). This language is not necessarily indefinite for reciting a product and the method for its use; however, it is confusing because the remainder of the claim discloses language such as “configured to” or “configured for”, whereas this portion is present tense and recites active steps or actions. The claim would be better understood if it instead recited: ““the sensor body comprises a stimulus-responsive material that is configured to change at least one material property responsive to a stimulus” Appropriate correction is required.
Claim 5 is objected to because it does not end with punctuation (“.”).Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “the sensor device being configured for implantation in the host without use of an inserter” (lines 1-2; emphasis added), “the piercing element being configured for piercing skin and/or tissue of the host; and a mounting unit spaced from the sensor tip and configured to support the sensor device on an exterior surface of the host's skin” (lines 5-8; emphasis added), and “the sensor body comprises a stimulus-responsive material that changes at least one material property responsive to a stimulus” (lines 9-10; emphasis added).
The above cited limitations are indefinite for the following reasons: The first recitation is a negative limitation and it is not possible to ascertain the metes and bounds of the claim because the reader cannot possibly know how the language is actually intended to further limit or define the structures of the claimed product. The Applicant is encouraged to recite the structural features of the device, rather than the features it does not contain. This limitation has been examined, as best understood. The second portion cited is indefinite because the “and/or” language renders it impossible to know what the piercing element is configured to pierce. This issue is compounded by the subsequent language which dictates that the device is used upon the skin of a host, and the fact that skin is a tissue, and the device apparently would not be capable of piercing any other tissues of a host, unless it is capable of first piercing the skin upon which it is held. Accordingly, the limitation is examined, as best understood, to intend that “the piercing element [[being]] is configured for piercing skin ”. The third cited portion is indefinite because there are no materials known which do not respond to some stimulus by changing a property. As such, it is impossible to know or even make an educated guess as to how the limitation is intended to limit the apparatus. If materials are heated/cooled, they expand or contract, if they are made wet, they have a change in shape, size, color, mass, weight, flexibility, hardness, etc. There are literally no known materials that do not change at least one material property in response to an entirely undefined set of stimuli.
Claims 2-13 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claims 3 and 9-13 are also further rejected as indefinite, as follows:
Claim 3 discloses the sensor body is hard ex vivo and soft in vivo (lines 1-2; emphasis added). The claims are drawn to a device (product) and therefore it is impossible to understand how this claim further limits the structures of claims 1 and 2. If the Applicant wishes to claim a material or structure that has such features, they are encouraged to do so. However, the reader cannot possible ascertain from the language of claim 3, what materials or structures are intended.
Claim 9 discloses the sensor body defines a first shape prior to insertion into the host's skin (lines 1-2; emphasis added). This limitation is indefinite because all structures known have a first shape, and therefore it is impossible to know how this claim is intended to further limit the structures or materials of the claimed sensor body.
Claim 10 discloses “the sensor body defines a memorized shape, and the sensor body returns to the memorized shape after insertion into the host's skin” (lines 1-2; emphasis added). This claim is indefinite because the term “memorized shape” does not bear any context in the claim and it is not clear if this “memorized” shape is in the mind of the operator, or if this is an attempt to actually define the structure or material of the apparatus. In addition, this limitation is indefinite because the device never changes shape in the first place, and therefore it cannot “return” to any shape. The Applicant is encouraged to disclose the claim limitations in such a manner that they clearly detail the preferred elements of the apparatus. For example, claim 8 is not indefinite because it details that the “stimulus-responsive material is a shape memory metal”; however, a “memorized shape” does not define the structure or materials of the apparatus.
Claim 11 discloses “the first shape is curved or straight, and the memorized shape is curved or straight” (lines 1-2; emphasis added). This limitation is indefinite because it depends upon the above indefinite matter, and also because it is impossible to know how it further defines the apparatus. All shapes are curved or straight, and the alternative language means that one cannot possibly know if a curved or straight shape is preferred or if the device has more than one shape or if it can change shape.
Claim 12 discloses “when the sensor body returns to the memorized shape stored spring energy is released from the sensor body” (lines 1-2; emphasis added). A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process. However, this claim which discloses both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. The claim is directed to the sensor body and the method of its use, and does not appreciably define the structures or materials of the sensor body in any understandable manner. 
Note: Such claims may also be rejected under 35 U.S.C. 101  based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101  which is drafted so as to set forth the statutory classes of invention in the alternative only. In this instance, it is not held that the recitation of claim 12 (of claim 13, rejected below) rises to the level of requiring a 101 rejection.
Claim 13 discloses “the released spring energy creates a whipping action that facilitates piercing the host's skin” (lines 1-2; emphasis added). Claim 13 is rejected for the same reasons as claim 12, as it is impossible to determine how it is intended to limit the structures or materials of the claimed apparatus.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, and 12 of U.S. Patent No. 10,932,709 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the elements of claims 1-6 of the instant application are disclosed in the patented claims, as follows:
(Claim comparison begins on the following page)

    PNG
    media_image1.png
    1096
    833
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    835
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simpson et al. (US 2011/0077490 A1).
Regarding claim 1, as best understood, Simpson discloses a sensor device (100) for measuring an analyte concentration in a host, the sensor device being configured for implantation in the host without use of an inserter (Title; Abstract; fig. 1), comprising: a sensor unit (160) comprising a sensor body (120), at least one electrode (“at least one electrode”: par. 0156), and a membrane (140) covering at least a portion of the at least one electrode; a piercing element (110) at a distal end (fig. 1: bottom, as viewed) of the sensor unit, the piercing element being configured for piercing (at 118) skin and/or tissue of the host; and a mounting unit (150) spaced from the sensor tip and configured to support the sensor device on an exterior surface of the host's skin (180) (fig. 1; pars. 0155-0158); wherein the sensor body comprises a stimulus-responsive material (stainless steel, titanium, tantalum, platinum, platinum-iridium, iridium, certain polymers… or a conductive core (e.g., a conductive wire) covered by one or more conducting layers and may include intervening insulating layers provided for electrical isolation, or a conductive layer comprising conductive particles, i.e. particles of a conductive material, in a polymer or other binder) that changes at least one material property responsive to a stimulus (pars. 0171-0172). 
Regarding claim 5, as best understood, Simpson discloses the sensor device of Claim 1, wherein the sensor body is a polymer (pars. 0171-0172, 0186).
Regarding claim 6, as best understood, Simpson discloses the sensor device of Claim 5, wherein the sensor body is polyurethane, polyester, polyamide, polyacrylate, or polyether, or copolymers thereof (par. 0186).
Regarding claim 7, as best understood, Simpson discloses the sensor device of Claim 1, wherein the stimulus-responsive material is a shape memory metal (par. 0165).
Regarding claim 8, as best understood, Simpson discloses the sensor device of Claim 7, wherein the shape memory metal is copper- aluminum-nickel (Cu-Al-Ni), nickel-titanium (NiTi), iron-manganese-silicon (Fe-Mn-Si), or copper-zinc-aluminum (Cu-Zn-Al) (nickel-titanium, i.e. “Nitinol™”, par. 0165).
Regarding claim 9, as best understood, Simpson discloses the sensor device of Claim 1, wherein the sensor body defines a first shape prior to insertion into the host's skin (any of fig. 2A-3A).
Regarding claim 10, as best understood, Simpson discloses the sensor device of Claim 9, wherein the sensor body defines a memorized shape, and the sensor body returns to the memorized shape after insertion into the host's skin (pars. 0160-0161). 
Regarding claim 11, as best understood, Simpson discloses the sensor device of Claim 10, wherein the first shape is curved or straight, and the memorized shape is curved or straight (figs. 1-3A; pars. 0160-0161).  
Claims 2, 4 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Simpson.
Regarding claim 2, as best understood, Simpson discloses the sensor device of Claim 1, wherein the at least one material property is at least one of hardness, shape, permeability, relative hydrophilicity, modulus of elasticity, or conformation of polymer orientation (pars. 0171-0172; as detailed above in the 112 rejection, all materials change at least one of the above properties when exposed to appropriate stimulus).
This limitation is considered obvious because it encompasses every material known, which includes the materials of the sensor body of Simpson. PHOSITA would have realized this at the time of filing and selected the appropriate material based upon the desire property, and would have done so with reasonable expectation of success.
Regarding claim 4, as best understood, Simpson discloses the sensor device of Claim 1, wherein the stimulus that induces the change in the at least one material property is at least one of temperature, hydration, radiation, electrical stimulus, or a magnetic field. See claim 2. Temperature will cause expansion or contraction and a change of the state of matter, as is well-known and established in all scientific fields.
Regarding claim 12, as best understood, Simpson discloses the sensor device of Claim 10, wherein when the sensor body returns to the memorized shape stored spring energy is released from the sensor body (figs. 13A-13B; pars. 0300-0302). Simpson discloses numerous preferred embodiments and that they may be used in conjunction with one another. PHOSITA would have realized that the spring force penetration mechanism of figs. 13A-13B could be readily employed with the generic apparatus of the first embodiment without any surprising results or need for special or new structures. This combination of embodiments would have been made with reasonable expectations of success.
Regarding claim 13, as best understood, Simpson discloses the sensor device of Claim 12, wherein the released spring energy creates a whipping action that facilitates piercing the host's skin (figs. 13A-13B; pars. 0300-0302). Please refer to claim 12, above, as well.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Simpson, in view of Hague et al. (US 2002/0072720 A1).
Regarding claim 3, as best understood, Simpson discloses all of the elements of the current invention as detailed above with respect to claim 2. Simpson, however, does not explicitly disclose that the sensor body is hard ex vivo and soft in vivo.
Hague teaches that it is well known to provide a related device (10) having a piercing element (26), a sensor body (24) which comprises a stimulus responsive material (figs. 1 and 12), wherein the sensor body is hard ex vivo and soft in vivo (par. 0042).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Simpson to incorporate the sensor body which is hard ex vivo and soft in vivo of Hague. It is well established in the art that continuous monitoring devices can be irritating and painful, because the body of the device remains in penetration of the patient’s skin tissues. The conventional element requires a solid needle which can exacerbate that issue. Simpson discloses the use of shape memory alloy which would likely soften and change shape due to the heat of the body into which it is inserted. As such, Hague simply serves to demonstrate that this feature was explicitly used prior to the time of filing, in the old and well-known devices such as that of Simpson. PHOSITA would have realized that a soft needle would not pierce the skin, but a needle that is soft after piercing would predictably reduce or eliminate the patient’s discomfort, thus advantageously making the apparatus of Simpson more useful in the expected manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the concurrently attached PTO-892, which contains references that are particularly relevant and should be reviewed. Some of the cited prior art appears applicable in anticipation of at least claim 1; however, such additional rejections are not currently included due to the completeness of the anticipation by Simpson, and to avoid an overly long Office Action or duplicative rejections. For example, Sass, et al. (2008/0249383 A1) appears to disclose most, if not all of claim 1. Sass shows a sensor device (100) having a sensor unit (102, 106, 108) comprising a sensor body (106), electrode (1, 2, 3, 4, 5, 10, 15, 20, 30, 40) and membrane (108) covering, a piercing element (distal end of 102), and a mounting unit (104) (figs. 1-2C; pars. 0022 and 0027-0028). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729